Citation Nr: 0028581	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  97-19 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1973.  He served in Vietnam from February 1972 to January 
1973.

This appeal arose from an October 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In November 1999, this issue was remanded 
by the Board of Veterans' Appeals (Board) for additional 
evidentiary development.  The veteran was informed through a 
June 2000 supplemental statement of the case of the continued 
denial of his claim.


FINDING OF FACT

The veteran's subsequently diagnosed PTSD is not shown to 
have its origins in his military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  No VA examination was conducted by the 
RO in this case because no stressor was verified.  The Board 
finds that this complies with the remand, which instructed 
that an examination be conducted only if the veteran's 
claimed stressors were verified.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).

The veteran's DD-214 form indicated that he had been awarded 
the National Defense Service Medal, the Vietnam Campaign 
Medal, and the Vietnam Service Medal.  His military 
occupational specialty (MOS) was rifleman.  His personnel 
records also indicated that he had served as a fire team 
leader.  There was no evidence that he had received any 
combat badges.

A review of the veteran's service medical records noted no 
complaints of or treatment for any psychiatric conditions.  
VA examinations performed in May 1974, September 1976 and 
July 1977 all contained no psychiatric complaints and the 
objective examinations were within normal limits.

VA outpatient treatment records contained the veteran's 
December 1995 evaluation for admission to the PTSD program.  
He claimed that a close friend had been killed in Vietnam and 
that he had seen children being killed or maimed.  He was 
alert, oriented and displayed an intact memory.  There was no 
evidence of psychomotor agitation or retardation.  His mood 
was euthymic and his affect was constricted.  A psychological 
assessment conducted on December 18, 1995 was unable to 
diagnose PTSD.  It was noted as a possible diagnosis, as were 
alcohol dependence and major depressive episode.  It was 
commented that the test results were invalid, as the veteran 
appeared to be attempting to portray himself in a negative 
light.  Throughout 1996 and 1997, he continued to attend 
group therapy.  On October 15, 1996, it was noted that he had 
improved after 6 months of treatment.  

The veteran was examined by VA in April 1997.  He indicated 
that, while in Vietnam, he had walked into a village after it 
had been hit with napalm.  He stated that there were bodies 
everywhere, including those of children.  After the war, he 
admitted that he had begun to drink heavily in order to avoid 
recollections of this incident.  He described having dreams 
and intrusive recollections and commented that he avoided 
reminders of the event.  He indicated that he was estranged 
and detached from others, and that he had irritable 
outbursts, difficulty concentrating and hypervigilance.  The 
mental status examination found no psychomotor agitation or 
retardation.  He was pleasant and cooperative during the 
interview, and his mood was euthymic with a congruent affect, 
which occasionally showed some mild anxiety.  His speech was 
normal in tone and rate, and was productive and goal 
directed.  There was no evidence of a thought disorder, ideas 
of reference or delusions.  The examiner felt that the trauma 
that the veteran had described would be enough to cause PTSD 
symptoms.  The diagnosis was PTSD.

The veteran testified at a personal hearing at the RO in 
January 1998.  He indicated that a ship he had been aboard 
(whose name he could not recall) had had a shot fired across 
its bow.  He also again referred to the napalmed village.  

The RO contacted the Commandant of the Marine Corps in an 
attempt to verify the veteran's stressors.  In February 1998, 
the response indicated that civilian incidents, unless 
reported, would not be in the combat records and thus could 
not be verified.  In April 2000, the Marine Headquarters 
noted that the veteran had participated in operations in the 
contiguous waters of Vietnam; there was no indication that he 
had actually been on land.  During this time, he had served 
aboard the USS Point Defiance from April 21 to June 8, 1972 
and on board the USS Fresno from November 22 to 28, 1972.

The veteran continued to be treated by VA on an outpatient 
basis.  Records from February to April 2000 continued to show 
a diagnosis of PTSD.

In June 2000, the RO made a finding that the veteran had not 
been engaged in combat with the enemy.  It was commented that 
he had not received any combat badges and there was no 
verification of his claimed stressors.

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to service connection for PTSD.  The objective evidence of 
record does not suggest that the veteran was engaged in 
combat.  "Engaged in combat with the enemy" has been 
defined as requiring that a veteran personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  In the instant case, 
the evidence indicates that the veteran's MOS was rifleman.  
His DD-214 did not reflect the receipt of any combat badges.  
Nor is there any objective evidence that he was wounded 
during service.  Therefore, there is no objective evidence 
that he had personally participated in any combat.  According 
to Zarycki v. Brown, 6 Vet. App. 91, 98 (1993), when it has 
been determined that a veteran was not engaged in combat, 
"...the veteran's lay testimony, by itself, will not be enough 
to establish the occurrence of the alleged stressor.  (cite 
omitted).  Instead, the record must contain service records 
which corroborate the veteran's testimony as to the 
occurrence of the claimed stressor."  The record does not 
contain any corroboration that the veteran experienced or 
witnessed an event which resulted in a response of intense 
fear, helplessness or horror.  While the veteran has stated 
that he entered a village immediately after it had been hit 
by napalm and had seen many dead, the objective evidence of 
record did not establish that the veteran had ever served on 
land during his tour in Vietnam; rather, the evidence 
indicated that he had served in the contiguous waters of 
Vietnam.  He had also stated that a shot had been fired 
across the bow of the ship he was aboard; however, there is 
no confirmation that this had occurred or that he had been in 
any danger, if it had occurred.  Moreover, he has never 
provided specific information, despite being asked, that 
would be capable of substantiation.  Clearly, the objective 
evidence does not support a finding that he was engaged in 
combat.

The record does contain diagnoses of PTSD.  However, these 
diagnoses are not supported by the documentation of a 
corroborated stressor.  These diagnoses were based on 
information provided solely by the veteran; however, as noted 
above, the stressors claimed by the veteran have not been 
corroborated.

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for service connection for 
PTSD.


ORDER

Service connection for PTSD is denied.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

